DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 13 and 26 contain allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 contains allowable subject matter because Tamura and Vikberg do not teach a service area notification method, comprising: receiving, by a base station, a service area subscription message sent by a network device, wherein the service area subscription message comprises a list of identifiers of service areas, wherein the list of identifiers of service areas comprises identifiers of one or more service areas and indicates the base station to send a service area reporting message to the network device after user equipment enters the service area; and sending, by the base station, the service area reporting message to the network device after the user equipment enters the service area.
Claim 26 contains allowable subject matter because Tamura and Vikberg do not a base station device, comprising a receiver and a transmitter, wherein the receiver is configured to receive a service areca subscription message sent by a network device, wherein the service area subscription message comprises a list of identifiers of service areas, wherein the list of identifiers of the service areas comprises identifiers of one or more service areas and indicates a base station to send a service area reporting message to the network device after user equipment enters the service area; and the transmitter is configured to send the service area reporting message to the network device after the user equipment enters the service area.



IV.	Claims 3, 6-9, 16, and 19-22 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter because Tamura and Vikberg do not teach wherein before the receiving of the system message broadcast by the base station, the method further comprises: receiving, by the user equipment, a list of identifiers of service areas that is sent by the network device, wherein the list of identifiers of service areas comprises identifiers of one or more service areas and indicates the user equipment to send 4 notification message to the network device after the user equipment enters or leaves the service area; or wherein before the receiving of the system message broadcast by the base station, 5 the method further comprises: receiving, by the user equipment, a service area leaving reporting indication message sent by the network device, wherein the service area leaving reporting indication message comprises the identifier of the service area and indicates the user equipment to send the notification message to the network device after the user equipment leaves the service area.
Claim 6 contains allowable subject matter because Tamura and Vikberg do not teach wherein the subscribing, by the network device, to the service area change information of the user equipment comprises: sending, by the network device, a list of identifiers of service areas to the user equipment, wherein the list of identifiers of service areas comprises identifiers of one or more service areas and indicates the user equipment to send a notification message to the network device after the user equipment enters or leaves the service area, wherein the list of service areas is at least one of the 
Claim 7 contains allowable subject matter because Tamura and Vikberg do not teach wherein the subscribing, by the network device, to the service area change information of the user equipment comprises: sending, by the network device, a service area subscription message to a base station, wherein the service area subscription message comprises a list of identifiers of 5 service areas, wherein the list of identifiers of service areas comprises identifiers of one or more service areas and indicates the base station to send a service area reporting message to the network device after the user equipment enters the service area, wherein the list of service areas is a list of local networks allowing access of the user equipment that is locally configured by the network device.
Claims 8-9 are dependent on claim 7 and contain allowable subject matter for the same reasons given above regarding claim 7.
Claim 16 contains limitations similar to the ones recited above in claim 3.  Therefore, claim 16 contains allowable subject matter for the same reasons given above regarding claim 3.
Claim 19 contains limitations similar to the ones recited above in claim 6.  Therefore, claim 19 contains allowable subject matter for the same reasons given above regarding claim 6.
Claim 20 contains limitations similar to the ones recited above in claim 7.  Therefore, claim 20 contains allowable subject matter for the same reasons given above regarding claim 7.
Claims 21-22 are dependent on claim 20 and contain allowable subject matter for the same reasons given above regarding claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


V.	Claims 2, 10, 15, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 2 recites “wherein the determining, based on the system message, that the service area is changed comprises: determining, by the user equipment based on the received system message comprising an identifier of the service area, that the user equipment enters the service area; and the notifying of the network device that the service area is changed comprises: sending, by the user equipment, a service area entering notification message to the network device, wherein the service area entering notification message comprises the identifier of the service area that the user equipment enters; or wherein the determining, based on the system message, that the service area is changed comprises: determining, by the user equipment based on the received system message not comprising an identifier of the service area, that the user equipment leaves the service area; and the notifying of the network device that the service area is changed comprises: sending, by the user equipment, a service area leaving notification message to the network device, wherein the service area leaving notification message comprises the identifier of the service area that the user equipment leaves” in lines 2-17. 
 It is unclear whether the “determining, based on system information” comprises the first determining, by the user equipment based on the received system message comprising an identifier of the service area, that the user equipment enters the service area; the second determining, by the user equipment based on the received system message not comprising an identifier of the service area, that 
Claim 15 contains limitations similar to the ones recited above in claim 2.  Therefore, claim 15 is rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 2.
Claim 10 recites “wherein the receiving the service area change information of the user equipment is receiving a service area entering notification message indicating that the user equipment enters the service area, and the service area entering notification message comprises the identifier of the service area; and the performing of the policy control for a case in which the user equipment accesses the local network comprises: establishing a session between the user equipment and a local gateway corresponding to the identifier of the service area; or wherein the receiving the service area change information of the user equipment is receiving a service area entering notification message indicating that the user equipment enters the service area, and the service area entering notification message comprises the identifier of the service area; and the performing of the policy control for a case in which the user equipment accesses the local network comprises: establishing a session from the user equipment through a traffic distribution device to a local gateway corresponding to the identifier of the service area, and establishing a session from the user equipment through the traffic distribution device to a public gateway; or wherein the receiving the service area change information of the user equipment is receiving a service area leaving notification message indicating that the user equipment leaves the service area; and the performing policy control for a case in which the user equipment leaves the local network comprises: deleting, by the network device, the session between the user equipment and the local gateway” in lines 2-23.  
It is unclear whether the “receiving the service area change information of the user equipment” comprises the first receiving a service area entering notification message indicating that the user the second receiving a service area entering notification message indicating that the user equipment enters the service area, and the service area entering notification message comprises the identifier of the service area; the third receiving the service area change information; or both the first and second service area entering notification message and third receiving service area change information.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 23 contains limitations similar to the ones recited above in claim 10.  Therefore, claim 23 is rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


VI.	Claims 12 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2013/0021978 A1).
receiving area ID upon entering the service area of the femto base station reads on a service area notification method), comprising: broadcasting, by a base station (6, Fig. 1), a system message to a user equipment (UE 7, Fig. 1), wherein the system message comprises an identifier of a service area, to notify the user equipment of the service area in which the user equipment is currently located (see paragraph [0063] and Fig. 1, upon entering the service area of femto base station, UE receives the position registration area ID that is reported from the base station and this reads on broadcasting, by a base station a system message to a user equipment, wherein the system message comprises an identifier of a service area, to notify the user equipment of the service area in which the user equipment is currently located); wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas (see paragraphs [0063], the femto position registration area ID received upon the UE entering the service area of femto base station 6 reads on wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas).
Regarding claim 25 Tamura teaches a base station device (6, Fig. 1), comprising a processor and a transmitter (see paragraphs [0063] & [0066] and Fig. 1 & Fig. 3, the base station reports the position registration area ID to the UE and receives messages from the UE to be transmitted to the MME and this indicates that the base station device comprises a processor and a transmitter as shown, for example, in GW node 5, Fig. 1), wherein the processor is configured to generate a system message, wherein the system message comprises an identifier of a service area (see paragraph [0063] and Fig. 1, upon entering the service area of femto base station, UE receives the position registration area ID that is reported from the base station and this reads on wherein the processor is configured to generate a system message, wherein the system message comprises an identifier of a service area); and the transmitter is configured to broadcast the system message to a user equipment (UE 7, Fig. 1), to notify the user equipment of the upon entering the service area of femto base station, UE receives the position registration area ID that is reported from the base station and this reads on broadcasting to a user equipment to notify the user equipment of the service area in which the user equipment is currently located); wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas (see paragraphs [0063], the femto position registration area ID received upon the UE entering the service area of femto base station 6 reads on wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
VII.	Claims 1, 4-5, 11, 14, 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2013/0021978 A1) in view of Vickberg et al. (US 2019/0199860 A1).
Regarding claim 1 Tamura teaches a method for accessing a local network (service area of femto base station) (see paragraph [0063], receiving area ID upon entering the service area of the femto base station reads on method for accessing a local network), comprising: receiving, by user equipment (7, Fig. 1), a system message broadcast by a base station (6, Fig. 1) (see paragraph [0063] and Fig. 1, the UE receives the area ID reported from femto base station and this reads on receiving, by user equipment, a system message broadcast by a base station); determining, based on the system message, that a service area has changed (see paragraph [0063], The UE transmits a position registration request upon entering the service area of femto base station and receiving the area ID reported from the femto base station.  This indicates that the UE has determined a service area change and reads on determining, based on the system message, that a service area has changed); and notifying a network device (MME 4, Fig. 1) that the service area is changed (see paragraph [0063] and Fig. 1, the UE receives the area ID reported from the base station and transmits a position registration request that includes the area ID toward MME 4.  This reads on notifying a network device that the service area is changed).
Tamura does not specifically teach the network device performs policy control for accessing or leaving the local network corresponding to the service area.
Vickberg teaches the network device performs policy control for accessing or leaving the local network corresponding to the service area (see paragraphs [0064] & [0067], The service area indicator informs the core network about a change of service area for the UE to another service area.  A notification is provided to the MME informing about the change of service area for the UE.  The MME forwards the notification of the change of service area along to the PCRF.  This reads on the network device performs policy control for accessing or leaving the local network corresponding to the service area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to make the network device in Tamura adapt to include performing policy control for accessing or leaving the local network corresponding to the service area because the network device in Tamura can be adapted to perform the policy control function in the same way as the network device in Vickberg and it would allow for the network function to change the service charge for the UE (see Vickberg, abstract).
Regarding claim 4 Tamura teaches wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas (see paragraphs [0063], the femto position registration area ID received upon the UE entering the service area of femto base station 6 reads on wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas).


receiving area ID upon entering the service area of the femto base station reads on method for accessing a local network), comprising: subscribing, by a network device (MME, 4, Fig. 1), to service area change information of user equipment (7, Fig. 1) (see paragraphs [0069] & [0071] and Fig. 3, The MME receives the converted position registration area ID and uses this to perform authentication with the UE.  The MME transmits a position registration response to the UE to complete the position registration process.  This reads on subscribing, by a network device to service area change information of user equipment), wherein the service area change information of the user equipment indicates that he user equipment enters or leaves a service area of the local network (see paragraph [0063], Upon entering the service rea of femto base station , the UE receives the position registration area ID reported from the base station and transmits a registration request to the MME that includes the position registration area ID.  This reads on wherein the service area change information of the user equipment indicates that he user equipment enters or leaves a service area of the local network); receiving the service area change information of the user equipment (see paragraph [0063], the UE transmits position registration including position registration area ID toward MME and this reads on receiving the service area change information of the user equipment).
Tamura does not specifically teach the network device performing, based on the received service area change information, policy control for a case in which the user equipment accesses or leaves the local network.
Vickberg teaches the network device performing, based on received service area change information, policy control for a case in which the user equipment accesses or leaves the local network (see paragraphs [0064] & [0067], The service area indicator informs the core network about a change of service area for the UE to another service area.  A notification is provided to the MME informing about the change of service area for the UE.  The MME forwards the notification of the change of service area along to the PCRF.  This reads on the network device performing, based on received service area change information, policy control for a case in which the user equipment accesses or leaves the local network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to make the network device in Tamura adapt to include performing, based on the received service area change information, policy control for a case in which the user equipment accesses or leaves the local network because the network device in Tamura can be adapted to perform the policy control function in the same way as the network device in Vickberg and it would allow for the network function to change the service charge for the UE (see Vickberg, abstract).
Regarding claim 11 Tamura teaches wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas (see paragraphs [0063], the femto position registration area ID received upon the UE entering the service area of femto base station 6 reads on wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas).
Regarding claim 14 Tamura teaches user equipment (UE 7, Fig. 1), comprising a receiver, a processor, and a transmitter (see paragraph [0063] and Fig. 1 & Fig. 3, the UE 7 receiving area ID from the femto base station and transmitting a position registration request toward the MME 4 indicates that the UE comprises a receiver, a processor, and a transmitter as shown, for example, in GW node 5, Fig. 1), wherein the receiver is configured to receive a system message broadcast by a base station (6, Fig. 1) (see paragraph [0063] and Fig. 1, the UE receives the area ID reported from femto base station and this reads on receiving, by user equipment, a system message broadcast by a base station); the processor is configured to determine, based on the system message, that a service area has changed (see paragraph [0063], The UE transmits a position registration request upon entering the service area of femto base station and receiving the area ID reported from the femto base station.  This indicates that the UE has determined a service area change and reads on determining, based on the system message, that a service area has changed); and the transmitter configured to notify a network device (MME 4, Fig. 1) that the service area is changed (see paragraph [0063] and Fig. 1, the UE receives the area ID reported from the base station and transmits a position registration request that includes the area ID toward MME 4.  This reads on notifying a network device that the service area is changed).
Tamura does not specifically teach the network device performs policy control for accessing or leaving the local network corresponding to the service area.
Vickberg teaches the network device performs policy control for accessing or leaving the local network corresponding to the service area (see paragraphs [0064] & [0067], The service area indicator informs the core network about a change of service area for the UE to another service area.  A notification is provided to the MME informing about the change of service area for the UE.  The MME forwards the notification of the change of service area along to the PCRF.  This reads on the network device performs policy control for accessing or leaving the local network corresponding to the service area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to make the network device in Tamura adapt to include performing policy control for accessing or leaving the local network corresponding to the service area because the network device in Tamura can be adapted to perform the policy control function in the same way as the network device in Vickberg and it would allow for the network function to change the service charge for the UE (see Vickberg, abstract).
Regarding claim 17 Tamura teaches wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas (see paragraphs [0063], the femto position registration area ID received upon the UE entering the service area of femto base station 6 reads on wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas).
The MME receives the converted position registration area ID and uses this to perform authentication with the UE.  The MME transmits a position registration response to the UE to complete the position registration process.  This reads on subscribing, by a network device to service area change information of user equipment), wherein the service area change information of the user equipment indicates that he user equipment enters or leaves a service area of the local network (see paragraph [0063], Upon entering the service rea of femto base station , the UE receives the position registration area ID reported from the base station and transmits a registration request to the MME that includes the position registration area ID.  This reads on wherein the service area change information of the user equipment indicates that he user equipment enters or leaves a service area of the local network);  the receiver is configured to receive the service area change information of the user equipment (see paragraph [0063], the UE transmits position registration including position registration area ID toward MME and this reads on receiving the service area change information of the user equipment).
Tamura does not specifically teach the network device performing, based on the received service area change information, policy control for a case in which the user equipment accesses or leaves the local network.
Vickberg teaches the network device performing, based on received service area change information, policy control for a case in which the user equipment accesses or leaves the local network (see paragraphs [0064] & [0067], The service area indicator informs the core network about a change of service area for the UE to another service area.  A notification is provided to the MME informing about the change of service area for the UE.  The MME forwards the notification of the change of service area along to the PCRF.  This reads on the network device performing, based on received service area change information, policy control for a case in which the user equipment accesses or leaves the local network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to make the network device in Tamura adapt to include performing, based on the received service area change information, policy control for a case in which the user equipment accesses or leaves the local network because the network device in Tamura can be adapted to perform the policy control function in the same way as the network device in Vickberg and it would allow for the network function to change the service charge for the UE (see Vickberg, abstract).
Regarding claim 24 Tamura teaches wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas (see paragraphs [0063], the femto position registration area ID received upon the UE entering the service area of femto base station 6 reads on wherein the identifier of the service area corresponds to the service area of a local network, and the service area comprises one or more location areas).

Conclusion
VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
February 17, 2022